 

ALLONGE

TO

SECURED CONVERTIBLE PROMISSORY NOTE

ISSUED AUGUST 16, 2011

 

This Allonge to a Secured Convertible Promissory Note (“Allonge”) is made as of
this 20th day of April, 2012, by Ironwood Gold, Corp., a Nevada corporation
(“Borrower”) to Alpha Capital Anstalt (“Lender”). Reference is hereby made to
that certain Secured Convertible Promissory Note issued by Borrower to Lender
dated August 16, 2011 (“Note”). Except as amended hereby, the terms of the Note
remain as originally stated.

 

The Principal Amount as stated on the face of the Note shall be increased to
$650,000 ($100,000 + $550,000). The amendment to the Principal Amount due and
owing on the Note described herein notwithstanding, Lender does not waive
interest that may have accrued at a default rate of interest and liquidated
damages, if any, that may have accrued on the Note through the date of this
Allonge, which default interest and liquidated damages, if any, remain
outstanding and payable.

 

IN WITNESS WHEREOF, this Allonge is executed as of the date written above.

 

IRONWOOD GOLD, CORP.

 

By: /s/     Name: Behzad Shayanfar     Title: CEO  

 

 

 

